UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2010. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_]No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcements: Voting Rights and Capital EXHIBITS Exhibit No. Description Regulatory announcement dated December 1, 2010 relating to the registrant’s voting rights and share capital. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CSR plc (Registrant) Date: December 1, 2010 By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Voting Rights and Capital RNS Number : 1596X CSR plc 01 December 2010 1 December 2010 CSR plc Voting Rights and Capital In conformity with the Transparency Directive's transitional provision 6 we would like to notify the market of the following: The total number of ordinary shares of 0.1p of CSR plc in issue at the date of this notice is 178,317,121 with each share carrying one right to vote. Therefore the total number of voting rights in CSR plc at the date of this notice is 178,317,121. The above figure is after adjusting for 6,615,000 ordinary shares of 0.1p each currently held by CSR plc in treasury. The above figure (178,317,121) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, CSR plc under the FSA's Disclosure and Transparency Rules. This information is provided by RNS The company news service from the London Stock Exchange END TVRKKDDNKBDDCBK
